OPERATING AGREEMENT
 
THIS AGREEMENT, made, entered into this 5th day of January, 2007, which shall be
effective on December 29, 2006 (the “Effective Date”), by and between Globalnet
Corporation, a Nevada corporation with its principal place of business 2616
South Loop West, Suite 660, Houston, Texas 77054 (hereinafter referred to as
"Operator"), and Dibz International, Inc., a Delaware corporation with its
principal place of business at 9595 Six Pines - Market Street, Building 8, Level
2, The Woodlands, TX 77380 (hereinafter referred to as "Corporation").


WITNESSETH:

 
WHEREAS, Operator desires to provide certain services for the Corporation as an
independent contractor, with the understanding that Operator shall not be
required to devote its full time to the business of the Corporation and shall be
free to pursue other personal and business interests.


NOW, THEREFORE, in consideration of the premises, the mutual covenants of the
parties herein contained and other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged by each of the parties hereto,
it is agreed as follows:


1. ARRANGEMENT. The Corporation hereby contracts for the services of Operator
and Provider agrees to provide services as may be requested by the Corporation
from time to time during the term of this arrangement in connection with the
Corporation's business throughout the United States and world wide ("Operating
Arrangement"). Said services shall include, but not be limited to, the items set
forth in Section 6 hereto. The intent of the parties under this agreement is to
allow purchaser access to excess Operator infrastructure, which such available
excess infrastructure may change over time as a result of market, financial and
other conditions. Nothing in this agreement shall be construed to require
Operator to spend incremental funds to service request of the Corporation.
 
2. RELATIONSHIP BETWEEN PARTIES. During the term of the Arrangement, Operator
shall be deemed to be an independent contractor. Operator shall not be
considered as having an employee status vis-a-vis the Corporation, or by virtue
of the Operating Arrangement being entitled to participate in any plans,
arrangements or distributions by the Corporation pertaining to or in connection
with any pension, stock, bonus, profit sharing, welfare benefits, or similar
benefits for the regular employees of the Corporation.


3. COMPENSATION FOR THE OPERATING ARRANGEMENT. As part of the Purchase
Consideration (as defined in the Asset Purchase Agreement) given by Operator to
the Corporation pursuant to the terms set forth in the Asset Purchase Agreement,
the Corporation shall be entitled to use up to $50,000 worth of services set
forth in Section 6.1 hereto per month, on a non-cumulative basis. In the event
that the Corporation shall use in excess of $50,000 per month of such services
set forth in Section 6.1, Operator shall supply the Corporation with an invoice
of such additional amount.
 
4. TERM OF ARRANGEMENT. The Arrangement shall begin effective as of the
Effective Date and shall continue for a period of thirty-six (36) months from
the Effective Date (the "Initial Period").
 

--------------------------------------------------------------------------------




5. TERMINATION OF THE OPERATING ARRANGEMENT. In the event that Operator shall be
unable to continue providing the services set forth in Section 6 hereto, this
Agreement may be terminated by the Corporation upon 30 day written notice,
provided, however, that the Operator shall give the Corporation, if necessary,
the ability to continue using the services set forth in Section 6 hereto for an
additional 30 days after the date of termination in order to allow for a
transition to another provider. In the event either Operator or the Corporation
is a party to any bankruptcy or insolvency proceeding, this Agreement shall
become null and void on the date of such filing with any bankruptcy court or
other proceeding.


6. SERVICES TO BE PROVIDED


6.1 Provider shall supply Corporation with access to the services of Provider’s
telecom network and network operations as set forth on Exhibit A hereto.


6.2  Within the first ninety (90) days after the Effective Date, Provider shall
supply Corporation with up to 40 hours of technical support, per month, in
connection with Corporation’s use of the services described in Section 6.1
hereto. On the ninetieth day and any date thereafter during the term of this
Agreement, Provider shall supply Corporation with up to 20 hours of technical
support, per month, in connection with Corporation’s use of the services
described in Section 6.1 hereto.


6.3 Provider shall supply Corporation with a working asterisk server in a manner
acceptable to the Corporation.


7. NON-SOLICITATION. Corporation recognizes that the services to be performed by
Operator hereunder are special, unique and extraordinary. The parties confirm
that it is reasonably necessary for the protection of the Operator’s goodwill
that Corporation agree, and accordingly, Corporation does hereby agree and
covenant, that during the Initial Period, unless this Agreement shall be
terminated pursuant to Section 5 hereto, Corporation will not, directly or
indirectly, solicit, or cause or authorize, directly or indirectly, to be
solicited for employment for or on behalf of himself or third parties, any
persons who were at any time during the Initial Period hereunder, employees of
Operator (including its present and future subsidiaries and affiliates).


8. NOTICES. All notices, consents, waivers, and other communications under this
Agreement must be in writing and will be deemed to have been duly given when
(a) delivered by hand (with written confirmation of receipt), (b) sent by
facsimile (with written confirmation of receipt), provided that a copy is mailed
by registered mail, return receipt requested, or (c) when received by the
addressee, if sent by a nationally recognized overnight delivery service
(receipt requested), in each case to the appropriate addresses and facsimile
numbers first set forth above (or to such other addresses and facsimile numbers
as a party may designate by notice to the other parties or that the Corporation
has on record for the Operator)


9. BINDING EFFECT. This Agreement shall extend to, shall inure to the benefit of
and shall be binding upon all the parties hereto and upon all of their
respective heirs, successors and representatives.
 
10. ENTIRE AGREEMENT. This Agreement, including the agreements incorporated by
reference, contains the entire Agreement among the parties hereto with respect
to the matters contemplated hereby and supersedes all prior agreements and
undertakings between the parties with respect to such matters. This Agreement
may not be amended, modified or terminated in whole or in part, except in
writing, executed by each of the parties hereto.
 
2

--------------------------------------------------------------------------------




11. INDEMNIFICATION. Operator hereby agrees to hold harmless and indemnify
Corporation from and against any and all loss, damage, expense, and cost
(including reasonable attorneys' fees incurred in connection with the same)
incurred by Corporation as a result of Operator's breach of any covenant or
agreement made herein.


12. SEVERABILITY. Should any part of any provision of this Agreement be declared
invalid by a court of competent jurisdiction, such decision or determination
shall not affect the validity of any remaining portion of such provision or any
other provision and the remainder of the Agreement shall remain in full force
and effect and shall be construed in all respects as if such invalid or
unenforceable provision or portion thereof were not contained herein. In the
event of a declaration of invalidity, the provision or portion thereof declared
invalid shall not necessarily be invalidated in its entirety, but shall be
observed and performed by the parties to the Agreement to the extent such
provision is valid and enforceable.


13.  SECTION HEADINGS. The section headings contained herein are for convenience
of reference only and shall not be considered any part of the terms of this
Agreement.


14. CHOICE OF LAW. This Agreement shall be interpreted and performed in
accordance with the laws of the State of New York, and the parties agree,
notwithstanding the principles of conflicts of law, that the internal laws of
the State of New York shall govern and control the validity, interpretation,
performance, and enforcement of this Agreement. Any action brought by either
party against the other concerning the transactions contemplated by this
Agreement shall be brought only in the state courts of New York or in the
federal courts located in the state of New York. The parties and the individuals
executing this Agreement and other agreements referred to herein or delivered in
connection herewith on behalf of the Company agree to submit to the jurisdiction
of such courts and waive trial by jury. The prevailing party shall be entitled
to recover from the other party its reasonable attorney's fees and costs.
 
3

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, Operator and the Corporation has caused this instrument to
be executed in its corporate name by its duly authorized officer, all as of the
day and year first above written.
 
 
     
OPERATOR:
         
 

--------------------------------------------------------------------------------

Name: Mark Schaftlein 
 
Title: President

 

       
CORPORATION:
 
   
   
  By:    

--------------------------------------------------------------------------------

Name: Mark Wood
 
Title: Chief Executive Officer

  
4

--------------------------------------------------------------------------------


 
Exhibit A
 
Price List for Services and Usage Limits
 
Website Design $4995
 
        Sign-up and recharge account balance
 
        Real-time call records
 
        Transactions history (billing)
 
        Follow-me, voice-mail box management
 
        Integration of merchant account (linkpoint)
 
        Calling Card platform
 
        AUTO PIN calling
 
        Web-triggered call back & SMS triggered calls
 
Changes post signoff will be billed at $125/hour
 
Website Hosting Fee -- $100 setup / $45 per month
 
Disk Space -- 150M
 
60GB Data transfer
 
SSL Certificate $100 setup $150 / per year

 
Collocation Fees for Cisco Routers and Asterisk Server
 
19" Rack - $150 / 6" height
 
If DC power is required - $15/month per connection
 
Monthly Date Port usage is determined by maximum data transfer rate (Tx/Rx)
based off samples taken every 5 minutes.
 
$350 / 1000 Kps Peak Usage ($100 Min / month)
 
$25 per IP / month
 
* Customer to provide Asterisk server and Cisco Routers
 
Technical Support is licensed for a fee, DiBZ is allotted hours per the
Outsource agreement of:
 
5

--------------------------------------------------------------------------------


 
Customer - non platform related
 
8 hours / week for customer support
 
NOC Testing
 
4 hours / week for new termination testing and setup
 
Development
 
0-90 days - 40 hours per month (includes Asterisk and Cisco Router build /
configuration)
 
91+ days - 20 hours per month
 
Network / Design consultation
 
Hourly charge
 
*Hours do not roll over from week to week / month to month.
 
$250/hour for usage beyond allotment (1 hour min - 30 minute intervals after
first hour)
 
NOTE: The intent of the parties under this agreement is to allow purchaser
access to excess Operator infrastructure, which such available excess
infrastructure may change over time as a result of market, financial and other
conditions. Nothing in this agreement shall be construed to require Operator to
spend incremental funds to service request of the Corporation.
 
6

--------------------------------------------------------------------------------


 